Citation Nr: 0926832	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-27 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
paralysis of the lower extremities, claimed as due to VA 
medical treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969 with four months and one day of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the RO in Waco, 
Texas.  The Board remanded this appeal for issuance of a 
statement of the case in June 2006, and again in July 2008 
for additional procedural and evidentiary development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The preponderance of the competent medical evidence is 
against a finding that the Veteran has additional disability 
of the lower extremities that resulted from carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident or fault on the part of the VA in prescribing 
Zomax in July 1982.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
claimed paralysis of the lower extremities are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in August 2008 and the claim was 
readjudicated in a May 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that 
compensation under 38 U.S.C.A. § 1151 is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess, supra.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran a 
physical examination including a medical opinion regarding 
his claim.  Pertinent VA medical records dated in 1982 are on 
file, and multiple attempts to obtain additional VA medical 
records have been unsuccessful.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Law and Regulations 

Pertinent law and regulations provide that when a Veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the Veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the Veteran's physical condition immediately prior to the 
surgery upon which the claim for benefits is based with the 
physical condition after the medical treatment.  38 C.F.R. § 
3.361(b).

The Veteran contends that he suffered additional disability 
(paralysis) of his lower extremities as the result of Zomax, 
a medication that was prescribed to him by a VA physician for 
treatment of knee pain in July 1982.  He believes that he is 
entitled to compensation for that additional disability under 
38 U.S.C.A. § 1151 on that basis.

VA medical records reflect that in late July 1982, the 
Veteran was treated for complaints of left knee pain after 
twisting it the previous day.  The examiner prescribed Zomax.  
On follow-up the next day, the Veteran walked with a mild 
limp.  There were no notations of any adverse side effects to 
medication.  An October 1982 treatment note reflects that the 
Veteran complained of left knee pain and swelling, and said 
the knee gave way when he walked.  He was referred for an 
orthopedic consultation.  There were no notations of any 
adverse side effects to medication.

In December 1982, the Veteran complained of recurrent left 
knee effusion and pain, and it was noted that he experienced 
a twisting injury during the summer and that he previously 
experienced catching.  The impression was possible left 
lateral meniscus tear and there was again no indication of 
any adverse side effects to medication.

In October 1983, it was noted that the Veteran had a past 
history of injury to the left knee.  Examination at this time 
revealed no restricted movement but that the Veteran walked 
with a limp.

At the time of an Agent Orange examination in March 1985, the 
Veteran reported one episode of quadriparesis a few years ago 
for a few months, noting that he was taking Zomax at the time 
for exacerbation of pain in the left knee.  The Veteran 
reported that the condition resolved spontaneously, although 
he reported occasional flare-ups, with bilateral weakness for 
three or four days.  He said this had occurred twice since 
the initial occurrence.  He reported one episode of transient 
weakness in the lower extremities two years earlier with an 
episode of pain in the hip and left leg. 

Beginning in September 1985, VA treatment records note that 
the Veteran is allergic to Zomax.

In his July 2002 initial claim for compensation under 
38 U.S.C.A. § 1151, the Veteran contended that he became 
stiff from the waist down and paralyzed, from taking 
"Zomac", to which he said he was allergic.  He reported 
that the disability began in late July 1982 and he was 
treated for it until 1986.

He reiterated his assertions in January 2003, stating that 
after he took pain medicine in 1982, he started losing 
feeling in his lower body and legs and became stiff for a 
long period.  He said he could not control his legs for being 
allergic to Zomax.

In a statement received at the RO in March 2004, the Veteran 
reported that he had been treated by VA for pain and a leg 
injury with a drug called Zomax for a while. He stated that 
after he had taken the drug, he awoke one morning and was not 
able to move his body from the waist down.  He said his legs 
felt like they were dead sticks and he had no control over 
his legs.  He said his wife had to help him dress and 
massaged his legs, feet, and hips for hours each day.  He 
said that months later, after he quit taking Zomax, he began 
to be stiff continuously and was still having effects from 
the medication.  He stated that he has stiffness, continuous 
pain, and his feet "go to sleep" continuously and he loses 
some of the feeling in them. The Veteran stated that doctors 
at the VA medical centers in Bonham, Texas, and Dallas, 
Texas, told him that Zomax was taken of the market because of 
this type of situation and that they had found out through 
the FDA (Food and Drug Administration) that this drug was 
dangerous to use on patients.  In August 2006, the Veteran 
stated that he had this problem during service and the 
medication aggravated his condition.  He said that although 
the episodes are not very frequent, he feels he should 
receive compensation.

Recent VA outpatient treatment records reflect treatment for 
a back disability.  In May 2008, he complained of back pain, 
bilateral leg pain and numbness.  The examiner noted that the 
Veteran's reported symptoms were consistent with 
radiculopathy.

At a January 2009 VA examination, the examiner noted that the 
claims file had been reviewed.  The Veteran complained of 
chronic back pain with radiating pain down his legs.  He also 
complained of numbness of the lower extremities.  The Veteran 
reported that he was given Zomax in the 1980s with which he 
had symptoms of paralysis and was bedridden, but presently 
all of the symptoms had resolved.  The diagnostic impression 
was leg pain and numbness more likely than not secondary to 
radiculopathy/peripheral neuropathy, and varicosities of the 
bilateral lower extremities contributing to the pain.  The 
examiner opined, "The Veteran has no evidence of paralysis 
or any residual effects from his medication used that is 
Zomax which is a non-steroidal anti-inflammatory 
medication."

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown:  (1) Disability/additional disability; (2) 
that VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).


Initially, the Board notes that the medical evidence does not 
show that the Veteran currently has paralysis of the lower 
extremities.  Recent symptoms of leg numbness have been 
related to a back disability.

Although the Veteran has asserted that he has additional 
disability of the lower extremities as a result of medication 
prescribed by VA in July 1982, nothing on file shows that the 
Veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
his contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).   

There are, in fact, no statements in the record in the 
category of medical authority supporting the Veteran's claim.

On the other hand, the medical evidence against the Veteran's 
claim is the January 2009 medical opinion of the VA 
physician. This medical evidence standing against the 
Veteran's claim was offered following examination that was 
conducted for the express purpose of determining whether the 
Veteran had disability of the lower extremities which 
represented additional disability for purposes of obtaining 
VA benefits.  This opinion is deemed by the Board to be of 
high probative value.  It was based upon review of the 
medical record and examination of the Veteran, and included 
reasons and bases for the conclusions reached.

In view of the foregoing, the Board must find that 
preponderance of the competent medical evidence is against a 
finding that the Veteran has any additional pathology of the 
lower extremities that was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident or fault on the part of the VA, nor as the 
result of an event that was not reasonably foreseeable.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  Therefore, the award of entitlement to 
compensation under 38 U.S.C.A. § 1151 is not warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
claimed paralysis of the lower extremities is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


